General Information
After a thorough review of the reproductions, it is unclear to the Examiner if the claim in the present application contains two groups or a single article shown in an enlarged view. The Examiner has prosecuted the application with the assumption that a single claim is shown with inconsistencies in the views of the reproductions. However, if the applicant intends to show two groups within the application restriction under 35 U.S.C. 121 is required as noted below. 
Restriction / Election - 35 U.S.C. § 121
This application discloses the following embodiments:
Embodiment  1 – 1.1-1.6
Embodiment  2 – 2.1-2.5
The above embodiments divide into the following patentably distinct groups of designs:
Group  1:   Embodiment  1
Group  2:   Embodiment  2
The groups differ in overall appearance. Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  In re Platner, 155 USPQ 222 (Comm' r Pat. 1967). The differences in the appearances and various features of the claimed configurations of the connector creates patentably distinct designs.
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  Restriction is required under 35 U.S.C. 121 to one of the above patentably distinct groups of designs.

Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 
1965). No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
Information Disclosure Statement
The information disclosure statement filed 4/15/2020 fails to comply with 37 CFR 1.98(b) (5), which requires the citations (1) under Non-Patent Literature Documents to list the name of the author, title of the article, title of the item, date, page(s), volume-issue number(s), publisher, city and/or country where published. The citation is not dated. It has been placed in the application file, but the references on the information disclosure statement have not been considered where lined through. 
Specification
The Examiner objects to the specification for the following reasons.
The title is inaccurate because the title of the design must correspond to the name of the article in which the design is embodied or applied.  (The claim is not directed to the cables as they are shown in broken lines.) Additionally, the title is inaccurate or unclear because it does not clearly define the article as a single entity; [Cable for Electronic Devices; Connecting Plug for Cables] is not a single entity. 35 USC 1271 permits a design patent to claim only a single design. Therefore for accuracy, the title must been amended to a title having antecedent basis in the original papers.
In addition to the broken lines showing portions of the article not a part of the claimed design, the reproductions show portions of the article broken away.  However, the cable is not a part of the claimed design and therefore the appearance of the length of the cable is immaterial to the claim. For clarity of disclosure, the following broken line statement should be inserted into the specification and replacing the existing broken line statement. 
--In the reproductions the broken lines are for the purpose of the illustrating portions of the [Title] that form no part of the claimed design.--
Claim Refusal - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
All features must be corroborated throughout the views; and without the presence of multiple interpretations.
The claim is indefinite and not enabled because: 
Throughout the reproductions the exact three dimensional appearance of features (a), (b) and (c) cannot be determined. These features are inconsistently shown in broken and solid lines throughout; and therefore the exact appearance of the claim cannot be determined. As previously stated because the Examiner cannot determine the exact appearance of the features in the first embodiment, it is unknown if this embodiment is its own group or if embodiment 2 is simply an enlarged view of embodiment 1 without showing the environment of the cable. Applicant may respond to the office action by either election and/or by responding to the rejection and consistently showing all features throughout the views. 


    PNG
    media_image1.png
    678
    868
    media_image1.png
    Greyscale

Replacement Reproductions
Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended reproduction should not be labeled as “amended.”  If a Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next office action. The corrected reproductions must not contain new matter (35 U.S.C. 132; 37 CFR 1.121).
 Conclusion
In summary, the claim stands rejected under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs as set forth above.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane (571) 272-7609 may be contacted.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Rhea Shields/Primary Examiner, Art Unit 2915